In its motion for rehearing the State earnestly contends that we erred in our opinion on appellant's motion for rehearing in holding that the instruction limiting the use by the jury of evidence of thefts of cattle other than the one for which appellant was on trial was on the weight of the evidence.
The State parallels the charge given in the case of Mueller v. State, 85 Tex.Crim. Rep., 215 S.W. 93, with the one found in the present case. In appellant's motion for rehearing he paralleled the charge given in Davis v. State,87 Tex. Crim. 425, 222 S.W. 236, with the one here found. The three charges are practically identical, and we agree with counsel for the State that the opinion in Mueller's case holding the charge good, and in Davis' case holding it bad, cannot both be right and that one or the other should be overruled on the point mentioned. The Mueller opinion on rehearing was released on October 8, 1919, and that in Davis' case on May 26, 1920, only seven months later, without change in the personnel of the court in the meantime. There is one difference in the facts of the two cases in the following regard: Mueller defended on the ground that if the cattle for the theft of which he was on trial were stolen he was not present when it occurred, and proved by one Compton that the latter had raised the cattle and sold a part of them to him (Mueller), thereby admitting a connection with the cattle for the theft of which he was on trial, but asserting an innocent connection under a claimed purchase. That fact could readily have had weight with the court in holding the limiting charge not reversible because of the assumption therein of Mueller's connection with the cattle, where he through his own witnesses was asserting a connection by purchase. It would be vastly different where a charge assumed such connection in the face of a denial of any connection whatever. However, the fact mentioned does not in our judgment prevent the charge as worded in the Mueller case from being on the weight of the evidence as said identical charge was so held to be in the later Davis case.
We furthermore call attention to certain language found in the charge in both the cases mentioned, as well as in the present *Page 509 
case. The jury was told they might consider evidence of other thefts "to establish the identity in developing the res gestae of the alleged offense," which means exactly nothing. We presume the court intended to tell the jury that evidence of other thefts, if there was such evidence, might be used by them if it aided in establishing the identity of accused where identity was an issue, or that the evidence of other thefts, if there was such evidence, had been admitted in developing the res gestae of the offense for which accused was then on trial, but the words actually employed convey no meaning whatever, either to the jury or to anyone else. The charge seems to have been copied subsequently with all its defects unnoticed.
We observe that it would be a rare case where evidence of other offenses would become admissible under all exceptions permitting proof of extraneous crimes, and the limiting charge should be restricted to the particular exception under which the evidence did in fact become admissible.
A careful study of the limiting charge here given as set out in our opinion on appellant's motion for rehearing confirms us in the view that it is on the weight of the evidence as was held in Davis' case (supra), and that Mueller's case (supra) should be overruled on the point under consideration.
The State's motion for rehearing is in all things overruled.
Overruled.